Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
*402Our Supreme Court recently said in Application of El Rancho Grande, Inc., 496 Pa. 496, 437 A.2d 1150 (1981):
The purpose of regulatory legislation in this area [the granting of liquor licenses] has always been to restrain the sale of liquor, not to promote it.
Construing the relevant legislative history, onr courts have determined that the “resort area” exception was intended “to render an equitable distribution of such licenses in areas where, during certain seasons, the population is increased to sueh an extent that the usual number of licenses is not adequate to serve the needs of the people.” (Citations omitted.) Thus it is clear that the Legislature did not intend the Board to have unlimited discretion in awarding licenses in excess of the prescribed quota; rather, in keeping with its purpose to restrain the sale of liquor, :the Legislature intended that the Board award an additional license only in an area which undergoes a seasonal increase in population and only when the applicant has demonstrated that the area has an “actual need” for an additional license. (Citation omitted.) (Emphasis in original.)
496 Pa. at 506-507, 437 A.2d at 1155.
Regarding “resort area” definitions, it appears that we are now on the verge of declaring the entire state of Pennsylvania as a “resort area.” Our license plates advertise, “You’ve got [sic] a friend in Pennsylvania” to attract those outside our great Commonwealth to visit us. Virtually every county in the state has a tourist bureau to advocate the “resorts” within their individual boundaries. In liquor license applications under Section 461 of the Code, 47 P.S. *403§4-461, much of the evidence is provided by local Chambers of Commerce and local Travel Bureaus. Perhaps the entire State of Pennsylvania is in fact a resort area. If it is, then we need not spend valuable judicial time in determining whether a 3, 4, 7, 8 or 12 mile distance between the premises sought to be licensed 'and “nearby” tourist attractions, falls within a “resort area.” That determination, however, I submit should be legislative not judicial. Until we have a legislative expansion or elimination of the term “resort area,” I am personally inclined to accept the discretion of the Pennsylvania Liquor Control Board in isuch matters.
Even more to the point of how we have judicially stretched the rubber band in this area of the law, is our interpretation of “necessity.” In the case now before us, the majority notes that the applicant’s premises will provide a “decor and atmosphere” different from any of the three licensed premises already in this area; it will serve a complete dinner menu of “fresh foods” as opposed to sandwich menus or “prefrozen” foods served in the other establishments; and it will cater to tourists seeking an Amish atmosphere rather than catering to truckers. The majority is not to be faulted for failure to follow existing case law. Indeed, Judge, now President Judge Crumlish, Jr., first articulated for this Court the criteria for “necessity” in Petition of Springdale District Sportsmen’s Association, 20 Pa. Commonwealth Ct. 479, 342 A.2d 802 (1975) and there stated that inquiries should be directed to (1) the number and types of establishments already operating in the area; (2) the clientele served by the existing licensees; and (3) the clientele intended to be served by the applicant. The majority also notes that we have .said that actual necessity is to be given a broad construction so as to mean substantial need in relation to the pleasure, convenience and gen*404eral welfare of the persons who would make use of the facility. Pennsylvania Liquor Control Board v. Bridgeport Young Men’s Club, 84 Pa. Commonwealth Ct. 13, 478 A.2d 157 (1984).
Apart from the obvious question of whether alcoholic beverages are really appropriate in an Amish atmosphere, I raise the general question of whether any of the circumstances mentioned in the majority opinion demonstrate substantial need for an additional licensed premises in Salisbury Township. One of the virtues of American jurisprudence is its flexibility; that is, the judicial willingness to revise and modify case law to meet current conditions. In these days when there is a nationwide campaign to stamp out drunken driving and when the legislature of Pennsylvania is currently conducting hearings to determine whether “happy hours” should be continued, I seriously question whether our previous decisions defining “resort area” any longer are viable. It seems to me .that the real “necessity” is for this Court to now reevaluate and specifically delineate what we will consider to be a resort area in light of current conditions and in light of the purpose of liquor licensing legislation as articulated by our Supreme Court in El Rancho Grande.
I would reverse the order of the court of common pleas and reinstate the order of the Pennsylvania Liquor Control Board.
Judge Doyle joins in this dissent.